DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 10/21/2020 and the preliminary amendment filed on 10/30/2020. This application is a national stage entry (371 application) of PCT/JP2019/016986.
Claims 1-5 and 9-13 are currently pending in this application. Claims 6-8 were cancelled.
No information disclosure statement (IDS) has been filed.

Allowable Subject Matter
Claims 1-5 and 9-13 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 3, 5 and 10-12,
Ikarashi et al. (US 2016/0321958 A1) teaches a method for secret calculation including secret sorting is performed at high speed. Permutation data generation step generates permutation data < πi > and < πi ' > so as to generate permutation data < πi >. Random ID column generation step generates a random ID column [ri] so as to generate a random ID column [ rL]. Secret random permutation step performs secret random permutation of a set composed of a random ID column [ri-1], a key column [ki], and the random ID column [ri] with the permutation data < πi >. Flag creation step sets a flag [fj,h] by using a key [kj]=([kj,0], … , [kj,L-1]). Order table creation step creates an order table [s] by using the flag [fj,h]. Sort permutation generation step generates sort permutation σπ-iL by using the random ID column [ri], the order table [s], a post-permutation key column [πiki], and a post-permutation random ID column [πiri] – see abstract, figs. 2, 3; paras. [0013] and [0014] Ikarashi.
Kamara (US 2015/0149763 A1) teaches a method and system which provides a server aided private set intersection (PSI) protocol that supports data transfers. A first client generates for each element in the first client’s set S: a label for the element, an identifier for the element, and an encrypted form for the data associated with the element that was encrypted using a two-share secret key. The first client sends to a server and the second client for each element in set S, the label for each element, the identifier for each element, and the first share of the two-share secret key. The protocol involves (a) parties applying a shared pseudo-random permutation to each of their sets to create labels of the elements of the set, (b) sending the labels to the third party and (c) the third party performing data transfer between the two parties along with computation of intersection of sets received using a multi-share key – see abstract, figs. 1, 2; paras. [0004] - [0005] of Kamara.
Kipnis et al. (US 2013/0272521 A1) teaches a method and apparatus for generating, using a meta-secret, a first plurality of cryptographic keys, each cryptographic key associated with a respective key identifier, creating, using the meta-secret, a second plurality of sets of secret shares, which are capable, by combining all the secrets-shares in any one of the sets together with the respective key identifier, of generating the associated cryptographic key, and per forming cryptographic operations using the cryptographic keys - see figs. 4-6; abstract, paras. [0005], [0010] and [0011] of Kipnis.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations,
the claims 1, 5 and 11 in a secure aggregate maximum system including a security computing apparatus with a processing circuity to:
generate a share [f] which becomes a vector f: = f0, ... , fm-1, when reconstructed, by setting [ Vi] at [fi] if [ei] is true, and setting a predetermined fixed value at [fi] if [ ei] is false for each integer i equal to or greater than 0 and equal to or less than m-1 using the share [v] and the share [ e],
generate a share [σ (f)] which becomes a sorted vector σ(f) obtained by sorting the vector f with the permutation σ, ,when reconstructed, using the share [f] and the share {{σ}}, and
generate a share [x] which becomes a vector x: = σ(f)0, ... , σ(f)min(g,m)-1 representing a maximum of each group, when reconstructed, using the share [σ(f)];
wherein “m” being an integer equal to or greater than 2, [v]: = [v0], ... , [vm-1] being a share obtained by secret sharing desired value 0, ... , Vrn-1 when a table including a key attribute and a value attribute is stably sorted based on a value of the value attribute and a value of the key attribute, [e]: = [e0], ... , [em-1] being a share obtained by secret sharing a flag e: = e0, ... , em-1 indicating that a last element of each group is true and other elements are false when the table is grouped based on the value of the key attribute, {{σ}} being a share obtained by secret sharing a permutation σ which moves elements so that the last elements of each group are sequentially arranged from beginning when the table is grouped based on the value of the key attribute, and g being a maximum number of the groups. 
 
-	the claims 3, 10 and 12 in a secure aggregate minimum system including a security computing apparatus with a processing circuity to:
generate a share [e'] which becomes a flag e': = e'0, ... , e'm-1, when reconstructed, by setting [ei-1] at [e'i] and setting true at [e'0] for each integer i equal to or greater than 1 and equal to or less than m-1 using the share [e];
generate a share [f] which becomes a vector f’: = f’0, ... , f’m-1, when reconstructed, by setting [vi] at [f’i] if [e'i] is true, and setting a predetermined fixed value at [f’i] if [e'i
generate a share [σ(f’)] which becomes a sorted vector σ(f’) obtained by sorting the vector f’ with the permutation σ, when reconstructed, using the share [f’] and the share {{σ}}; and
generate a share [x'] which becomes a vector x': = σ(f’)0, ... , σ(f’)min(g,m)-1 representing a minimum of each group, when reconstructed, using the share [σ(f’)];
wherein “m” being an integer equal to or greater than 2, [v]: = [v0], ... , [vm-1] being a share obtained by secret sharing desired value attribute v: = v0, ... , Vrn-1 when a table including a key attribute and a value attribute is stably sorted based on a value of the value attribute and a value of the key attribute, [e]: = [e0], ... , [em-1] being a share obtained by secret sharing a flag e: = e0, ... , em-1 indicating that a last element of each group is true and other elements are false when the table is grouped based on the value of the key attribute, {{σ}} being a share obtained by secret sharing a permutation σ which moves elements so that the last elements of each group are sequentially arranged from beginning when the table is grouped based on the value of the key attribute, and g being a maximum number of the groups.

Dependent claims 2, 4, 9 and 13 are allowed as they depend from the allowable independent claim 1, 3, 5 or 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/MAUNG T LWIN/Primary Examiner, Art Unit 2495